DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 4, 2022.
Applicant's election with traverse of claims 33 and 34 in the reply filed on March 4, 2022 is acknowledged.  The traversal is on the ground(s) that the reference fails to teach at least one element that is common to all the claims, and therefore, there is unity of invention.  This is not found persuasive because Crayassac discloses an assembly member that is common to all the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assembly member” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 11 paragraph 3 of specification, “a solid or tubular component of cylindrical shape”, “a solid cylindrical rod”, “a welding rod”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 21-23, 27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crayssac et al. (US 9,086,244, herein Crayssac).
In regards to claim 18, Crayssac discloses
A heat exchanger (Figs.7, 12 and 13) for vaporizing a refrigerant fluid by exchange of heat with a thermogenic fluid, said exchanger comprising:
a. a plurality of parallel plates (9) between them defining a plurality of passages designed for the flow of the refrigerant fluid or of the thermogenic fluid, wherein the plurality of parallel plates extend parallel to a second direction (Fig.7, left and right direction);
b. a first corrugated fin (1) and a second corrugated fin (3) extending between two successive parallel plates in such a way as to define, within the one same passage, a plurality of channels extending generally parallel to a first direction that is orthogonal to the second direction (up and down direction), said first and second corrugated fins comprising two adjacent edges that extend parallel to the second direction (the two adjacent edges are the ones closes to each other where clip 13 is provided)
c. at least one assembly member (clip 13 or spring 23 are both solid components, spring 23 is tubular) extending on each side of the adjacent edges so as to join said corrugated fins together (col.5 line 43);
wherein the assembly member is forcibly engaged, on end, in at least part of a channel of the first corrugated fin and, on another end, in at least part of a channel of the second corrugated fin (Figs.12 and 13 and col.5 lines 59-63, the clips 13 or springs 23 fit into the cutouts of each wave),
wherein the channels and the assembly number extend roughly parallel to the first direction (Fig.7), said assembly member having, in at least the second direction orthogonal to said first direction and prior to engagement, an external dimension that is greater than or equal to the internal dimensions of the channels in said second direction (Figs.12 and 13, the clip 13 and spring 23 both have a thickness equal to the thickness of the channel).
In regards to claim 19, Crayssac discloses several assembly members arranged along the adjacent edges (Figs.12 and 13).
In regards to claim 21, Crayssac discloses that the ratio between the internal dimension of the channel of the first corrugated fin and said external dimension of the assembly member and the ratio between the internal dimension of the channel of the second corrugated fin and said external dimension of the assembly member are comprised between 100 and 70% (Figs.12 and 13).
In regards to claim 22, Crayssac discloses that the ratio between the cross section of the assembly member and the cross section of the channel of the first corrugated fin and/or the ratio between the cross section of the assembly member and the cross section of the channel of the second corrugated fin being less than or equal to 50% (Fig.12), said cross sections being measured in a plane perpendicular to the first direction.
In regards to claim 23, Crayssac discloses that said second direction extends parallel to the edges (Fig.7).
In regards to claim 27, Crayssac discloses that the assembly member comprises a holed or slotted peripheral wall (Fig.12A, clip 13 is shaped to have a slot in the middle portion).
In regards to claim 29, Crayssac discloses that the plates extend parallel to a direction referred to as the flow direction, the channels and the assembly member extend overall in a first direction orthogonal to the flow direction (Fig.7).
In regards to claim 30, Crayssac discloses that the first and second corrugated fins each comprise a succession of corrugation legs connected by corrugation vertices, the assembly member being forcibly engaged, on the one hand, between at least portions of two successive corrugation legs of the first corrugated fin and, on the other hand, between at least portions of two successive corrugation legs of the second corrugated fin (Fig.12A).
In regards to claim 31, Crayssac discloses that each channel is defined between a plate, two successive corrugation legs of the first or of the second corrugated fin and a corrugation vertex connecting said two corrugation legs (Fig.12A).
In regards to claim 32, Crayssac discloses that the first and second corrugated fins are from plain-fin, perforated-fin, serrated, wavy-fin, and herringbone-fin corrugations (Figs.12A and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Crassac alone.
In regards to claim 24, Crayssac discloses that the assembly member has a rectangular cross sectional shape, the ratios between the widths of the channels, measured in the second direction, and an outside dimension of the cross section being comprised between 100 and 70% (Figs.12 and 13). Crayssac does not disclose that the assembly member is of cylindrical shape and has a given outside diameter.
	However, the shape of the assembly member does not impact its intended use, which is to join the first and second corrugated fins together, nor has there been any criticality provided in the specification (see specification, page 4, second to last paragraph and page 11, paragraphs 3 and 4, welding rods are disclosed to be commercially available, however, so are springs disclosed by Crayssac).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crayssac’s assembly member to be of cylindrical shape as a matter of design choice. See MPEP 2144.04.
In regards to claim 26, Crayssac discloses that the assembly member comprises a first portion (Fig.12A, joined to fin 1) forcibly engaged in at least part of one channel and a second portion (joined to fin 3) forcibly engaged in at least part of a channel of the second corrugated fin.
Crayssac does not specifically disclose said first and second portions having lengths, measured parallel to the first direction, greater than or equal to 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crayssac’s assembly member such that the first and second portions have lengths, measured parallel to the first direction, greater than or equal to 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A).

Allowable Subject Matter
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the outside diameter of the assembly member is comprised between 0.5 and 2 mm, or that the first and second corrugated fins are formed from a first material and the assembly member is formed from a second material, the second material having a melting point higher than or equal to the melting point of the first material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763